Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 2/12/2021.
Claims 1-13 and 15-16 are pending for this examination.
Claim 14 was cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner notes that the NPL document listed in the IDS filed 10/26/2020 was not considered as no corresponding copy was included with the IDS filing to add into the IFW for review.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Claim 13 of the application has been amended as follows: 
Claim 13. (Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon, wherein when executed by a processor, the instructions cause a stack machine to execute the steps of the method of claim 1.

Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for implementing allocation of stacks / queues / buffers to a physical register file and system and methods for implementing virtual addressing / virtual registers, however, the prior art does not fairly teach or suggest, individually or in combination, a method for allocating a virtual register stack of a processor unit in a stack machine wherein allocation of the virtual register stack in a physical register file of the stack machine is done and additional allocations of the virtual register stack in a hierarchical register cache of the stack machine are done as claimed.  Examiner finds the implementation of the method for allocating a virtual register stack in a stack machine to be different from other arts, as stack machines that may include registers are understood in the art to be fundamentally different from a register machines that happen to utilize stacks, as stack machines and register machines have distinct and non-overlapping instruction set architectures (ISAs), thus a register machine .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rychlik (US 2007/0106885) teaches a system implementing stacked register files in a physical register file.
Lin et al. (US 5,852,726) teaches a processor system wherein operands from a decoded instruction are mapped to operands in a physical register file in a stack referenced manner and other operands are mapped in a non-stack referenced manner.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183